     Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 1 of 17


                                            Pages 1 - 16

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

          BEFORE THE HONORABLE RICHARD SEEBORG, JUDGE

SYED NAZIM ALI,                    )
                                   )
             Plaintiff,            )
                                   )
  VS.                              ) NO. C 18-03945 RS
                                   )
APPLE, INC.,                       )
                                   ) San Francisco, California
             Defendant.            )
___________________________________)

                                       Thursday, November 8, 2018

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                           SYED NAZIM ALI,
                           Appearing Pro Se


For Defendant:
                           BAKER & MCKENZIE LLP
                           660 Hansen Way
                           Palo Alto, California      94304
                     BY:   TODD K. BOYER, ESQ.




Reported By:   BELLE BALL, CSR 8785, CRR, RDR
               Official Reporter, U.S. District Court
          Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 2 of 17       2


1    Thursday - November 8, 2018                                  1:51 p.m.

2                             P R O C E E D I N G S

3                THE CLERK:   C 18-3945, Ali versus Apple.

4         Please come forward and state your appearances.

5                MR. ALI:   Good afternoon, Your Honor.      I'm plaintiff,

6     Syed Nazim Ali.

7                THE COURT:   Good afternoon.

8                MR. BOYER:   Good afternoon, Your Honor.      Todd Boyer

9     on behalf of defendant Apple.

10               THE COURT:   Good afternoon.

11        This is the motion to dismiss the first amended complaint

12   in this discrimination retaliation case.        And I issued a prior

13   order, so we are now at the first amended stage, and have the

14   new motion to dismiss.

15        I have read through your arguments, Mr. Boyer.          You're

16   arguing, on one part, as I understand it, on exhaustion of

17   remedies.    And then, the 12(b)(6) failure-to-state-a-claim

18   arguments.

19        So, rather than my giving a tentative, why don't I let you

20   go ahead and just summarize for me your position, and then I'll

21   see what Mr. Ali has to say.

22               MR. BOYER:   Yes, Your Honor.    So our position is

23    essentially that all of the claims are -- well, I think

24    there's two positions.

25        One is -- the first part is almost -- well, all of the
          Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 3 of 17        3


1    statutory claims are barred, as a matter of time.         Right.     So

2    with the exception of the race claim, which I get to later,

3    each one of the Title -- each one of the federal claims are

4    barred because they were not filed within 90 days.

5                THE COURT:   Uh-huh.

6                MR. BOYER:   With regard to the age-discrimination

7     claim, that claim is barred because --

8                THE COURT:   That's the FEHA --

9                MR. BOYER:   FEHA, and the ADEA, the Age

10    Discrimination in Employment Act.       Both those are claims are

11    barred because they were not alleged in the administrative

12    charges.

13        And then with regard to the --

14               THE COURT:   And that's -- the age issue, your

15    contention is not that it was untimely; it was just never

16    asserted.

17               MR. BOYER:   That's correct.    Well, part of it is

18    untimely.   Even if it was asserted, the ADEA claim was

19    untimely.   And if it was -- well, it wasn't asserted.         So it's

20    a two-part claim, right, so the -- it's untimely and also --

21               THE COURT:   I understand.

22               MR. BOYER:   -- not served.    Okay.

23               THE COURT:   And from your perspective, there's no

24    basis for equitable tolling, because Mr. Ali has not presented

25    an argument that would warrant that.       And your other argument
          Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 4 of 17         4


1    seems to be that:     Well, he was engaging in litigation

2    activity during that period of time, so plainly, there was no

3    reason why he couldn't have proceeded in a timely fashion.

4               MR. BOYER:    That's exactly right, Your Honor.       Yes.

5               THE COURT:    Okay.   So that leaves a few claims that

6    theoretically could be subject to, even under your argument,

7    if I've got this correctly, the FEHA age claim that is related

8    to the November 17th -- or November, 2017, application.              And

9    then there's a FEHA claim for religious discrimination, and a

10   FEHA claim for racial discrimination.

11       Run by me why those would be time-barred for failure to

12   exhaust.

13              MR. BOYER:    Okay.   So the -- the November 17th claim,

14   to the extent that that's being asserted here, would not have

15   been exhausted, because the administrative charges were

16   actually filed before then.       So he would need to file a new

17   administrative charge if he was going to allege that those

18   were part of the lawsuit here.

19              THE COURT:    And then, if he then did that, your

20   argument would be:      It's untimely, it should have been --

21   well, I know you think the entire case should go.          But what

22   I'm trying to get a handle on is the claims that, even under

23   your theory, could theoretically, at least, be subject to a

24   further leave to amend.

25       And that's why I went through those three claims that I
            Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 5 of 17      5


1    thought theoretically there would be a way to amend.            I'm not

2    saying Mr. Ali can do that, but -- and tell me why that's not

3    so.

4                MR. BOYER:    Okay.   So there was the age claim.

5                THE COURT:    The age claim under FEHA, the

6     religious-discrimination claim under FEHA, and the

7     racial-discrimination claim under FEHA.

8                MR. BOYER:    All right.    So assuming that the

9     age-discrimination claim was actually exhausted, I think we go

10    to the other -- it probably is timely with respect to the FEHA

11    claim filed with respect to the original applications that he

12    had submitted in April of 2017.        But, as I stated earlier, he

13    failed to exhaust those administrative remedies, altogether.

14          With regard to the religious claim, that claim was not

15   asserted in the lawsuit.       And therefore, it's not timely, at

16   all.   To the extent that he's actually asserting a religious

17   discrimination claim, which he's never actually done -- and we

18   did put him on notice that we're not sure if this is a

19   religious-discrimination claim or not; it's not brought out as

20   separate cause of action.

21               THE COURT:    If it appears from the complaint, taken

22    as a whole, that there is an aspect of it which is focused on

23    religious discrimination, even if it's not spelled out in a

24    religious discrimination claim, per se, can I -- and with

25    liberality going to a pro-se pleading, can I find that it's
          Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 6 of 17     6


1     there?

2              MR. BOYER:    I don't think, based on the allegations

3     in this complaint.

4              THE COURT:    Okay.

5              MR. BOYER:    I think, there, he -- he uses all of

6     these protected categories interchangeably.        There's no facts

7     to specifically support his religious discrimination claim.

8         And again, I go back to the fact that we put him on notice

9    that this was out there.     He decided not to amend his complaint

10   with a separate cause of action for religious discrimination.

11        And we also pointed out that in his other complaints

12   against the other employers that he filed almost

13   simultaneously -- at the same time that he filed this complaint

14   against Apple, they do contain separate causes of action for

15   religious discrimination.

16             THE COURT:    Yeah.

17             MR. BOYER:    So it appears to me that this has been

18    intentionally omitted.

19             THE COURT:    Okay.   How about the FEHA

20    racial-discrimination claim?

21             MR. BOYER:    The racial-discrimination claim is the

22    only claim that would be timely and technically exhausted.

23   And so what we then get to is the 12(b)(6).

24             THE COURT:    12(b)(6).

25             MR. BOYER:    Yes.
          Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 7 of 17   7


1                THE COURT:   And then there's the retaliation claim.

2     Your argument is that applying for a job is not protected

3     activity.

4         And then you've got an argument -- well, the fifth claim

5    for relief, which more or less rises or falls on the

6    discrimination claim, the failure to prevent discrimination.

7         And then intentional infliction of emotional distress,

8    that one is a 12(b)(6) one.

9                MR. BOYER:   That's correct.

10               THE COURT:   All right.   Mr. Ali.

11               MR. ALI:   Yes, thank you, Your Honor, for giving us

12    the opportunity.

13        Your Honor, my claim was basically filed within the

14   timeline under FEHA.     And my right-to-sue letter was expiring

15   on June 29th, and I filed the complaint in Superior Court on

16   May 31st.    Twenty-six days before the expiration date.

17        The delay was because I couldn't filed the 90 days in

18   Federal Court, because I was on 18 months of therapy from three

19   different doctors.

20               THE COURT:   But isn't it correct that you were

21    engaging in litigation activity in other matters?

22               MR. ALI:   I was responding to, while I am battling

23    with a severe health problem, that including my mental health,

24    my physical health, and my -- also my emotional concern, which

25    I was going to four different doctors, while I'm responding to
            Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 8 of 17      8


1     comply with whatever the opposing party are forcing me to do

2     this, do this.

3           There was a lot of dispute, discovery dispute, lasted for

4    several month.     And I have to basically respond, accordingly.

5    And I was not in focus of whether I should file or not until I

6    decided to do that.

7                THE COURT:    Well, you understand the difficulty is

8     that, accepting what you've said, to equitably toll, you have

9     to be able to show that you were -- you were just unable to do

10    so.   And it is -- the fact that you are able to engage in

11    litigation on other matters does -- even if it was a difficult

12    time, and I understand that, equitable tolling doesn't operate

13    simply because you're under a lot of stress and it's a

14    difficult time.

15          So the fact that you are engaging in other activities

16   makes it difficult to assert equitable tolling.

17               MR. ALI:    Okay.

18               THE COURT:    Well, let me ask you.      On the claims, the

19    particular claims that I was asking Mr. Boyer about, just so

20    it's clear, are there -- have you presented all the facts that

21    you have at your -- that you're privy to, in the first amended

22    complaint?

23          In other words, are there more facts that you would be in

24   a position to present, or not?

25               MR. ALI:    Best of my knowledge and information I
            Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 9 of 17       9


1     have, I tried to incorporate as much as data in the sec- --

2     first amended complaint.

3                THE COURT:     Okay.   And -- okay.    On a factual issue I

4     wasn't clear on, you know, there's some back-and-forth in the

5     papers about the application for the job at LanceSoft.            And I

6     just want know, are there any facts that you -- did you apply

7     for any Apple jobs other than the LanceSoft job?

8                MR. ALI:     Yes.   There are 14 jobs I applied at

9     apple.com.

10               THE COURT:     I want you to focus on November of 2017.

11               MR. ALI:     That around, I applied, one or more, two

12    jobs through agencies to submit me, but no one has contacted

13    me.

14               THE COURT:     Okay.   So, but, I'm still a little

15    unclear.    In that period of time, November of 2017, you've

16    talked about the application to LanceSoft, which, your

17    argument is, is associated with Apple.

18          To Apple directly, did you make any applications in

19   November of 2017?

20               MR. ALI:     Two agencies -- agencies submitted me for

21    system administrator positions to Apple, by contacting me

22    that:    Apple had this position, we're submitting you.

23          I said:   Fine.

24               THE COURT:    And what agencies are you talking?

25               MR. ALI:     2016 --
        Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 10 of 17       10


1               THE COURT:   I'm talking about 2017 now.

2               MR. ALI:   2017, okay, 2017 was on April 3, I apply

3    for 14 jobs.   Yeah.

4               THE COURT:   Where were those jobs located?

5               MR. ALI:   In California, in Santa -- Cupertino

6    campus.

7               THE COURT:   And were those -- your application was to

8    agencies --

9               MR. ALI:   Apple.

10              THE COURT:   -- or to Apple directly?

11              MR. ALI:   Directly, Apple.

12              THE COURT:   But that's in April.

13              MR. ALI:   Yes, sir.

14              THE COURT:   Okay.    How about November?

15              MR. ALI:   2017?

16              THE COURT:   Yes.

17              MR. ALI:   2017, I applied for -- it was in November,

18   2016, I guess.    October, 2016.    That's what you're referring,

19   I guess.

20              THE COURT:   Okay.

21              MR. ALI:   Yeah.    (Inaudible) 2017, I did not apply.

22       (Reporter interruption)

23              MR. ALI:   So on November, 2017, I did not apply.        I

24   apply in April.   April 3, 2017.     And then October 31, 2016.

25   And that -- gone through interview process until
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 11 of 17   11


1     December 11th, 2016.

2                THE COURT:    So we've talked about the

3     exhaustion-of-remedies point, and equitable tolling.

4         Let's just touch on -- 12(b)(6) is -- the shorthand is

5    "failure to state a claim," which is effectively the argument

6    that the complaint doesn't present enough of a basis to proceed

7    further.    Which is the argument.

8         So why don't you just review for me what your position is

9    on why your claims that you brought in the first amended

10   complaint are adequate.

11        Put aside -- let's put aside the exhaustion issue.

12               MR. ALI:   Sure.

13               THE COURT:    And just talk about the adequacy of your

14    claims.

15               MR. ALI:   So Your Honor, my claim, the first amended

16    complaint demonstrating that there are 14 jobs which I'm

17    highly qualified in cyber skills, cyber security, cyber law,

18    cyber privacy law.      And I went to through the training, and I

19    have the highest qualification, with 20 years of experience.

20        And these jobs which Apple advertise, they're clearly

21   asking you have a CISSP, CISA, CISM, series.        I have every

22   qualification.   Along with I'm also basically going to first

23   year of law school, because I specialize in cyber law and cyber

24   practice.

25        So I had hoped that I will get these jobs because I am
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 12 of 17         12


1    local.   I'm a single father, raising a child.       I wanted to make

2    sure I secure my job where I can retain, and stay with the

3    company and grow, and raise my child.

4         And these company, they never give me job.        These company

5    give jobs to offshore worker, they bring them in on a H-1 visa,

6    and give them a job.    My job, as an American citizen, is taken

7    away.

8         And I have been through a depression.        Stress.   Eighteen

9    month of therapy, I'm in a -- regular more, now that I'm able

10   to come and stand, talk.

11              THE COURT:   As I think you are aware from the papers,

12    you know, employment claims are not just:        I have been -- I've

13    been mistreated by Company X, they made a bad decision, or

14    they didn't treat me as they should, in a general sense.            It

15    has to fall within one of these categories.

16        And the categories you suggest are age, religion, national

17   origin, and -- how do you -- what's the basis for your

18   conclusion that -- the reason they didn't give you the job?           It

19   could be for a stupid, foolish, nasty reason.        But if it's not

20   within one of the categories, it isn't an employment claim, in

21   this court.   So why do you assume that it's either because of

22   your age, your religious affiliation, national origin?

23        In a general sense, I understand from your papers that

24   there are these entities -- or Silicon Valley companies have a

25   large Indian population, and they're not inclined towards
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 13 of 17    13


1    Pakistani population, and therefore, you're discriminated.

2         But is that more of a general sense?       Or a specific -- do

3    have specific facts on these issues?

4               MR. ALI:   So Your Honor, my resume, first page of the

5     resume, it shows my last name, Ali.       Even I go by "Alex Ali"

6     after 9/11, the last name clearly show I'm a Muslim.

7         Second, my first page of the resume say that my education

8    is Karachi, Pakistan.    That show that I am from Pakistan.

9         And also, I'm showing with my 20 years of experience in

10   cyber security and cyber practice, that show that I'm basically

11   of the age where basically, 20 years of experience, I must be

12   40, 45.

13        And then when people talking to me, they definitely know

14   that I am from Pakistan, I am Muslim, and I am not from the

15   protected class.    Which, Apple has a lot of people from that

16   protected class, which is South Indian and Indian.

17        If I have to basically do a discovery and I ask Apple to

18   produce me a racial profile study -- report and pie graph, you

19   will see 70 to 80 people in the IT department working from one

20   region, which is India, South India, and they don't basically

21   give jobs to local people who are qualified, who are U.S.

22   citizen.   Me, as a U.S. citizen, where I will go at this age,

23   with this salary.

24              THE COURT:   Mr. Boyer.

25              MR. BOYER:   Your Honor, so a couple of points to
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 14 of 17      14


1     address.   I think it's clear that he's speculating as to the

2     reasons as to why Apple did not hire him for these jobs he

3     applied to in April.

4         He admitted in the complaint and also in subsequent

5    pleadings, including a declaration that he filed along with his

6    opposition to the first complaint, the original complaint, that

7    he never talked to anyone at Apple.      So nobody would have ever

8    known he's from Pakistan, that he was Muslim, or that he was

9    over 40.

10        His resume does show that he has experience.         But you

11   could start working in the IT industry at 18 and 19.         And that

12   would put you right at the 38-, 39-year-old mark.         So there's

13   nothing that's outwardly apparent from any of the

14   correspondence or the pleadings that would show that anyone at

15   Apple knew about any of these protected categories, especially

16   since he never met with anybody, and never spoke with anyone

17   directly there.

18               THE COURT:   Of course, the basis of his claim is he

19    was frozen out at the front end.      So the absence of meeting

20    with anyone, according to Mr. Ali, is a function of these

21    discriminatory activities.       But I hear your point, which is:

22    That's rather speculative.

23               MR. BOYER:   It is.    And, you know, to the extent his

24    name is "Ali," it could -- he could be from anywhere.          We

25    pointed that out in our reply brief.       "Ali" is a very common
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 15 of 17         15


1     name.   Doesn't necessarily mean you're from Pakistan.

2                THE COURT:   Okay.   Well, anything further either side

3     wants to say?

4         I will take the matter under submission, and review it

5    further, and give you a written order on the subject.

6                MR. ALI:   Your Honor, I am here --

7                THE COURT:   Go ahead.

8                MR. ALI:   Your Honor, I am here in this Court to seek

9     a justice for best interest of a U.S. American citizen.             I'm

10    in the country, a law-abiding citizen, a single father, fully

11    qualified.   Apple has a moral, legal, and community duty to

12    make sure they employ local people here.

13        And I can tell you, on the basis of discovery, being as a

14   professional auditor, I'll prove in front of a jury that -- how

15   Apple was unfairly bringing offshore people and taking away

16   U.S. job.   U.S. citizen job.    My job is taken, my job is

17   stealen (sic), my job is hacked.      And I'm entitled to seek

18   justice from the highest courts, to make sure that I receive my

19   justice.

20               THE COURT:   Of course, there is no legal claim -- if

21    the claim is simply premised on the decision by an employer to

22    take advantage of the H-1B system and hire someone, if it's

23    not otherwise discriminatory in terms of age, race, et cetera,

24    there's no illegality to that.

25        From a policy perspective, you can argue that it's not the
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 16 of 17   16


1    way that it should be.    But if you have a right to work in the

2    United States, a legitimate right to work, the simple act of

3    hiring that person wouldn't be, in and of itself, a legal

4    claim.

5         You're with me on that?

6              MR. ALI:   Yes, sir, Your Honor.

7              THE COURT:    Okay.   So it has to be something more.

8     It has to be reflective of one of these categories.

9         Okay.   All right.   Very good.    I'll take the matter under

10   submission, and give you an order.

11             MR. BOYER:    Thank you, Your Honor.

12             THE COURT:    Thank you.

13             MR. ALI:   Thank you, Your Honor.       Thank you.

14        (Proceedings concluded)

15

16

17

18

19

20

21

22

23

24

25
         Case 3:18-cv-03945-RS Document 42 Filed 01/04/19 Page 17 of 17


1

2

3

4                         CERTIFICATE OF REPORTER

5             I, BELLE BALL, Official Reporter for the United States

6    Court, Northern District of California, hereby certify that the

7    foregoing is a correct transcript from the record of

8    proceedings in the above-entitled matter.

9

10

11                               /s/ Belle Ball

12                    Belle Ball, CSR 8785, CRR, RDR

13                         Friday, January 4, 2019

14

15

16

17

18

19

20

21

22

23

24

25
